ALLOWANCE
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Chavez on 08/12/2022.
Amend claims as follows:
1. 	(Currently Amended) A mixer for concentric gas flows in a multi-flow turbomachine, including a nominally cylindrical upstream portion and a downstream portion having outer lobes and inner lobes distributed circumferentially over the perimeter of said mixer, characterized in that it includes at least one modified lobe disposed in an aperiodic angular pattern and having, at least at one area, a wall thickness of a material of the at least one area different from other of the outer lobes or the inner lobes
2. 	(Currently Amended) The mixer  the at least one of the modified lobe the wall thickness that varies between 110% and 300% of a  other of the outer lobes or the inner 
3. 	(Currently Amended) The mixer as defined in claim 1, characterized in that the at least one of the modified lobe the wall
4. 	(Currently Amended) The mixer as defined in claim 1, characterized in that the at least one of the modified lobe thea  other of the outer lobes or the inner lobes
5. 	(Currently Amended) The mixer as defined in claim 1, characterized in that the at least one modified lobe
6. 	(Currently Amended) The mixer as defined in claim 1, characterized in that an addition or removal of material extends over an entire area including a firstthe  a second 
7. 	(Currently Amended) The mixer as defined in claim 1, characterized in that two of the at least one modified lobe
8. 	(Currently Amended) A turbomachine including the.
Allowable Subject Matter
Claims 1-8 are allowed.
Reasons for Allowance
Closest Prior Art Mengle et al (US 2008/0272228) teaches a mixer for concentric gas flows in a multi-flow turbomachine (Fig. 3), including a nominally cylindrical upstream portion and a downstream portion having outer lobes and inner lobes distributed circumferentially over the perimeter of said mixer, characterized in that it includes at least one modified lobe (235) disposed in an aperiodic angular pattern.  However, Mengle does teach that it includes at least one modified lobe disposed in an aperiodic angular pattern and having, at least at one area, a wall thickness of a material different from the other lobes.
Prior Art Telman et al (FR 3095675) teaches a mixer for concentric gas flows in a multi-flow turbomachine (Fig. 1), including a nominally cylindrical upstream portion and a downstream portion having outer lobes and inner lobes distributed circumferentially over the perimeter of said mixer, characterized in that it includes at least one modified lobe having, at least at one area, a wall thickness (4a and 4b) of a material of the at least one area different from the outer lobes.
However, it would not have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to combine both prior arts to result in combination of an aperiodic angular pattern of lobes with at least one lobe having, at least at one area, a wall thickness of a material different from the other lobes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741